DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 06/28/2021.  In virtue of the amendment:
Claims 1-3, 5, 6, 13 and 15-17 are present in the instant application.
Claims 1, 6 and 13 are currently amended.
Claims 4, 7-12 and 14 are canceled.
Claims 15-17 are newly added.
The Applicant’s Argument, filed on 06/28/2021, have been considered and found persuasive.  Therefore, the amended claims 1-3, 5, 6, 13 and 15-17, after conducting of comprehensive search, are allowable.

Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5, 6, 13 and 15-17 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a vehicle lighting control device that controls lighting of a plurality of LED units mounted on a vehicle including an electronic device, the vehicle lighting control device comprising: a plurality of converters that are connected to a power supply and transform a power supply voltage supplied from the power supply; an output circuit that is connected to an output of the converter and outputs a drive signal to the LED unit with a voltage transformed by the converter; and a processor that generates a plurality of switching signals and outputs the generated switching signals to the corresponding converters, wherein at least one of a rising timing and a falling timing differs between the plurality of switching signals output to the plurality of converters; wherein there are four of the LED units, there are four of the converters, and all four of the switching signals have different rising timings and falling timings” and combination thereof, in the claim(s), i.e., claim 1 (claims 2, 3, 5 and 13 are allowed as being dependent on claim 1),
“… a vehicle lighting control device that controls lighting of a plurality of LED units mounted on a vehicle including an electronic device, the vehicle lighting control device comprising: a plurality of converters that are connected to a power supply and transform a power supply voltage supplied from the power supply; an output circuit that is connected to an output of the converter and outputs a drive signal to the LED unit with a voltage transformed by the converter; and a processor that generates a plurality of switching signals and outputs the generated switching signals to the corresponding converters, wherein at least one of a rising timing and a falling timing differs between the plurality of switching signals output to the plurality of converters; wherein the electronic device is a radio, and the frequencies of the plurality of switching signals are included in a radio frequency band” and combination thereof, in the claim(s), i.e., claim 6 (claims 15-17 are allowed as being dependent on claim 6), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Ito (U.S. Patent 7,919925 B2).


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844